Name: 2009/541/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 8Ã July 2009 appointing a judge to the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2009-07-14

 14.7.2009 EN Official Journal of the European Union L 181/25 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 July 2009 appointing a judge to the Court of First Instance of the European Communities (2009/541/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof, Whereas, pursuant to Articles 5 and 7, in conjunction with Article 47, of the Protocol on the Statute of the Court of Justice and as a result of the resignation of Mr Daniel Ã VÃ BY, a judge should be appointed to the Court of First Instance of the European Communities for the remainder of Mr Daniel Ã VÃ BYs term of office, which ends on 31 August 2010, HAVE DECIDED AS FOLLOWS: Article 1 Mr Juraj SCHWARCZ is hereby appointed judge to the Court of First Instance of the European Communities for the period from 7 October 2009 to 31 August 2010. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 July 2009. The President C. DANIELSSON